         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


Robert S. JOHNSTON III and the
LIBERTARIAN PARTY OF MARYLAND

       Plaintiffs,

v.                                                            Case No. 1:18-cv-03988-CCB

Linda H. LAMONE, in Her Official
Capacity as Administrator of the
Maryland State Board of Elections

       Defendant.



                          PLAINTIFFS’ REPLY IN SUPPORT OF
                     MOTION FOR TEMPORARY RESTRAINING ORDER
                           AND PRELIMINARY INJUNCTION

       The plaintiffs in this case argue that it is unconstitutional to condition the Libertarian

Party’s ballot access on its willingness to spend $100,000 on a totally pointless act: namely, to

collect 10,000 signatures which tell the State nothing it doesn’t already know. The act is

pointless because the only possible justification for the requirement is to demonstrate that at least

10,000 voters in Maryland want the Libertarian Party on the ballot, but the State already knows

that because it knows there are 22,464 voters who registered as Libertarians. In our view, the

Constitution does not permit Maryland to condition voting rights on a totally pointless but very

expensive act, just because we’re small. The Constitution no more permits this than it permits

the State to condition ballot access on our burning $100,000 in cash in front of the Maryland

State House.

       The defendant’s Opposition [Dkt. 13, 14] does eventually address our constitutional

argument from pointlessness, in a little more than 500 words that begin on page 29 and end on


                                                  1
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 2 of 18



page 31. For most of the Opposition, however, the defendant tries very hard to change the

subject, in order to discuss some argument we are not making. The defendant’s exploration of

the modern history of party recognition and ballot access in Maryland (Opp’n at 4-11) is well

written and interesting, but beside the point; we are not arguing that the quota of 10,000

signatures is too high, or that Maryland’s laws on ballot access are worse than those in other

states. The defendant’s characterization of Maryland’s system as a “two-tier” system is also

interesting, but nothing turns on it; we do not challenge the statutory system itself, and pointless

obstacles to electoral participation are no more constitutionally acceptable in a two-tier system

than in any other. Least helpful, perhaps, are the copious citations to Fourth Circuit decisions on

all manner of other ballot access questions that have nothing to do with our case—including

Mathers v. Morris, 515 F. Supp. 931 (D. Md.), aff’d, 649 F.2d 280 (4th Cir.), aff’d, 454 U.S. 934

(1981), which the Opposition touts like Geraldo Rivera touted the Mystery of Al Capone’s

Vaults, to similar effect.

        The defendant also attempts to minimize the burden imposed by the State, suggesting at

one point that perhaps recent clarifications of the rules on how Maryland voters must write their

own names might enable the plaintiffs to retain their ballot access by collecting only 150% of the

required 10,000 signatures, instead of the 250% that our 2011 experience implied. Opp’n at 20.

But again, it hardly matters; to return to the image of burning cash in front of the Maryland State

House, it’s not as if a requirement to burn $100,000 would be plainly unconstitutional but a

requirement to burn $50,000 would be a closer question. The problem is on the other side of the

scales: Maryland learns nothing new, fosters nothing good, and prevents nothing bad by

imposing this burden on us while pretending not to know what’s in the State’s own files. It is the




                                                  2
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 3 of 18



pointlessness of the requirement in our factual situation that makes it unconstitutional to apply

the signature-collection requirement to us.

        When the Opposition gets around to this question, it proposes two ways in which it might

not be totally pointless to require us to collect 10,000 signatures even though we already have

22,464 registered voters. These two very imaginative justifications are not just speculative; they

are desperately far-fetched. It is not at all plausible to speculate that voters who register with the

Libertarian Party would not want the party to be recognized by the State; that’s just silly. And

while party affiliations do differ from petition signatures in that the latter go “stale” after two

years, it seems counterintuitive to treat the more permanent indicator of voter support, the one

specifically protected from alteration under state law, as less important. Moreover, nothing in

state law requires the larger parties to demonstrate that their registered voters have made or

would make a “fresh” choice for the party, so the State cannot rely on any such justification

when it comes to the Libertarians. See Md. Code Ann., Elec. Law § 4-103(a)(2) (granting larger

parties continued ballot access based on their voter registrations, without regard to staleness).

And finally, despite the volume of legislative history material the defendant has supplied

regarding ballot access legislation in Maryland, there is not a single word in the Opposition to

suggest that the legislature ever had either of the Opposition’s two imagined justifications in

mind.

        Nor does the Opposition effectively rebut our showing on the likelihood of irreparable

harm, the balance of the equities, or the public interest. Yes, we suppose we could do a mass

mailing to the 25,000 registered voters per month who would sign voter registration forms while

this case remains pending, but (leaving aside the cost) the defendant cannot seriously maintain

that this would put us in the same position as having our name on the form; if it doesn’t put us in



                                                   3
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 4 of 18



the same position, it’s not an adequate remedy. Yes, there are other parties who lost their

recognition but have not sued or asked for injunctive relief, but that’s how injunctive relief

pendente lite generally works; the party that first complains of the constitutional violation often

gets the appropriate remedy before others do. Yes, it’s certainly possible that a ruling for the

plaintiffs would prompt other parties to make other constitutional arguments, but if the treatment

of small parties under State law is constitutionally suspect, that’s what is supposed to happen; the

administrative burden of responding to complaints of unconstitutional treatment is no

justification for continuing to treat people unconstitutionally—least of all the parties already

before the Court.

       The foregoing is the gist of our reply. We elaborate these points below, but the hearing is

tomorrow so we will be brief.

                                          ARGUMENT

       Fortunately, the parties agree on the standard for temporary injunctive relief, see Winter

v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008), and we agree in most respects

on the constitutional standard for ballot access restrictions, see Burdick v. Takushi, 504 U.S. 428,

434 (1992) (citing Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)). We disagree only on

whether the signature-collection requirement in this case should be considered a “severe” burden

under existing precedent, which would require the defendant to show that it was “narrowly

drawn to advance a state interest of compelling importance.” Burdick, 504 U.S. at 434 (quoting

Norman v. Reed, 502 U.S. 279, 289 (1992)). But the truth is that the signature-collection

requirement flunks even rational-basis review. The real source of the disagreement in the papers

is that the defendant trains almost all of its fire on arguments we are not making.




                                                  4
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 5 of 18



I.     Plaintiffs Are Likely to Succeed on the Merits of Their As-Applied Challenge to the
       Signature-Collection Requirement.

       The plaintiffs challenge the signature-collection requirement only as applied to a party

that already has more than 22,000 registered voters—a fact the Opposition seems often to

overlook—and only because the State purports to require more signatures than the then-current

number of registered voters in the party—a fact the Opposition seems often to obscure. Contrary

to the repeated suggestions in the Opposition, we do not contend that there is something

unconstitutional about a so-called “two-tier” system (that is, requiring a higher threshold of

support for renewal of recognition while requiring a lower threshold of support for initial

recognition). We do not contend that either the 10,000-signature threshold for initial recognition

or the one-percent threshold for retention is too high, nor do we contend that they are in conflict

in any way.

       Our argument is rather that the State’s own files already disclose the existence of the

10,000 supportive voters whom the signature-collection requirement purports to require us to

“find.” This renders the requirement and its associated burden entirely pointless, and therefore

constitutionally unsustainable. Memo at 15-22. Collecting 10,000 signatures would actually tell

the State less than it already knows, because most petition-signers will support Libertarian ballot

access without necessarily supporting Libertarians, whereas the registered Libertarians who are

already in the State’s voter registration files have already expressed their support for both. We

object to the signature-collection standard not because the number is too high but because it is

completely pointless, and the State cannot impose totally pointless burdens on electoral

participation without running afoul of the Constitution.




                                                 5
          Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 6 of 18



        A.      This Court Should Demand a Compelling Government Interest, But Actually
                the Signature-Collection Requirement Lacks Any Rational Basis.

        In our opening memo, we explained that the 10,000-signature requirement at issue here

imposes a severe burden on the Libertarians. As Plaintiff Johnston explained in his Declaration,

complying with this requirement “will soak up essentially all of our small party’s budget for the

two-year period, and then some, to say nothing of the hours of volunteer time that would be

required,” which would amount to thousands of hours. See Johnston Decl. ¶¶ 10-11. We

explained that laws that make it difficult for smaller parties to nominate candidates for the

general election are generally viewed as “severe” restrictions on voting rights, which are subject

to strict scrutiny.

        The defendant disputes that these burdens are “severe” because they “plainly do not

prevent non-principal parties from accessing the ballot in Maryland.” Opp’n at 18. But the

Fourth Circuit has explicitly rejected this test. In McLaughlin v. North Carolina Board of

Elections, 65 F.3d 1215, 1221 n.7 (4th Cir. 2014), the Fourth Circuit explained that the test is not

whether a restriction actually prevents a party from obtaining access to the ballot. The test is

whether it makes ballot access “difficult,” even if not impossible. Id. (noting that “strict scrutiny

can apply to laws which ‘mak[e] it difficult, but not impossible, for a new political party to

obtain a position on the ballot.’”); quoting Greidinger v. Davis, 988 F.2d 1344 (4th Cir. 1993)

(applying strict scrutiny to requirement that voter disclose a Social Security Number). A burden

that would “soak up essentially all of our small party’s budget for the two-year period, and then

some,” Johnston Decl. ¶ 10, plainly meets that standard, so strict scrutiny applies. 1


1
    The defendant’s assertion that “nine different parties have achieved recognition via the
    petition process in Maryland since 1996,” Opp’n at 17, deserves brief comment. The fact
    that virtually all small parties in Maryland have always had to requalify following the “new
    party” procedure may have led the State to treat the Constitution Party and the Taxpayers


                                                  6
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 7 of 18



       The defendant also suggests that strict scrutiny does not apply because Mathers v. Morris

somehow resolved the issue. But Mathers did no such thing. In Mathers, unlike in this case, the

plaintiffs argued that it was unconstitutional for Maryland to apply a two-tier system—i.e., to

apply a different standard for initially obtaining party recognition than for maintaining that

status. In that context, the district court did comment that Maryland’s 10,000-signature

requirement to qualify as a new party was a “relatively minor restriction.” Opp’n at 15. But that

was dictum because, as the court explained, “[t]he plaintiffs do not challenge the

constitutionality of the general organizational requirements for a new political party under the

statute.” Mathers, 515 F. Supp. at 936. Moreover, while the district court’s judgment was

affirmed in a two-paragraph Fourth Circuit opinion and a one-sentence Supreme Court opinion,

there is no reason to think that either court even considered—much less adopted—this dictum.

Indeed, the Fourth Circuit applied strict scrutiny to lesser burdens.




   Party as distinct, but in real life both names refer to the same party; it just changed its name
   in September 1999. A similar observation might be made about the Populist Party and the
   Independent Party, which were the vehicles for Ralph Nader’s presidential campaigns in
   2004 and 2008, respectively, and had (as far as we know) little or no further purpose or
   existence in the state. We of course do not (yet) have access to the defendant’s voluminous
   statistics on party activity within the state, but we do not believe the Reform or Natural Law
   Parties have not nominated any candidates in Maryland since 2000; we do not believe the
   Americans Elect Party has ever nominated any candidates in Maryland. Thus, to the extent
   the defendant is suggesting either that Maryland is some sort of small-party paradise, or that
   Maryland has to keep its standards up or it the place will soon be overrun by hordes of
   smaller parties, we ask the Court to withhold judgment on that point until the matter can be
   explored further in discovery. We think the historical record on this is pretty grim. If it
   shows anything, perhaps it shows how ballot access restrictions focus virtually all the
   resources of smaller parties on achieving party recognition, unfortunately diverting those
   same resources away from the additional speech they could have supported on matters of
   public importance. Cf. Mathers, 515 F. Supp. at 938 (noting that signature petition
   requirements tend to divert resources away from campaign speech whereas conditioning
   requalification on electoral success rewards a party’s “direct effort to elect its candidates in
   the state-wide elections”).

                                                  7
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 8 of 18



       In any event, the signature-collection requirement cannot be constitutionally applied in

this case even if strict scrutiny does not apply. As the defendant concedes, even if strict scrutiny

does not apply, the court still must weigh “‘the character and magnitude of the asserted injury’

… against ‘the precise interests put forward by the State as justifications of the burden imposed

by its rule,’ taking into consideration ‘the extent to which those interests make it necessary to

burden the plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at 789).

Here, the defendant cannot identify any state interest that is advanced by requiring the 22,464

Libertarians the State already knowns about to obtain 10,000 signatures to demonstrate the

existence of at least 10,000 voters who support recognition for the Libertarian Party under state

law. Accordingly, the requirement cannot be sustained.


       B.      The Constitutionality of “Two-Tier” Electoral Systems Is Not the Issue.

       The defendant’s primary argument, at least by volume, boils down to the following

syllogism: Maryland has a two-tier system, and two-tier systems are constitutional; ergo,

Maryland’s system is constitutional. But we are not challenging the structure of Maryland’s

system; only the application of one of its requirements to us under circumstances that make it a

pointless imposition. And contrary to the defendant’s argument, we have no problem

whatsoever with so-called “two-tier” systems, here or in any state. The defendant seems

consistently to misunderstand our argument on this point.

       Indeed, one of the most striking claims in the Opposition is that all of our arguments

were decisively rejected for the entire Fourth Circuit thirty-eight years ago in Mathers v. Morris,

515 F. Supp. 931 (D. Md.), aff’d, 649 F.2d 280 (4th Cir.), aff’d, 454 U.S. 934 (1981). The

defendant claims that Mathers rejects our argument that it is unconstitutional for a state to




                                                  8
         Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 9 of 18



require a more difficult showing to retain ballot access than to gain it for the first time. Opp’n at

1-2. But that’s not our argument.

       As we have already stated, the plaintiffs’ core contention is that when the State’s own

records show that there are 22,464 Libertarians in Maryland, it is completely pointless for the

State to require those 22,464 Libertarians to go out and collect 10,000 signatures for the

ostensible purpose of showing that there are at least 10,000 voters who want Libertarians on the

ballot. All or virtually all of the 22,464 registered Libertarians want Libertarians on the ballot,

and the State knows it. The Constitution does not permit them to pretend otherwise at our

considerable expense.

       None of this has anything at all to do with so-called two-tier electoral systems, in which

(according to the Opposition) “the initial threshold for a party to obtain formal recognition so as

to be able to nominate candidates in elections—the first of the two ‘tiers’—is set at a lower level

than the threshold for continued recognition.” Opp’n at 1. Unlike plaintiffs in many of the cases

cited by the defendants, we do not claim that 10,000 signatures is too many to require, nor do we

claim that one percent of registered voters is too many affiliations to require. Our claim is

strictly about the uselessness of the errand on which the State wishes to send us. To make clear

that our argument has nothing to do with the number 10,000, the number one percent, or any

relationship between them, we will restate the argument without any numbers at all: The State is

withholding ballot access from the Libertarian Party, and withholding the benefits of wider

electoral competition from Maryland voters generally, unless and until the plaintiffs spend huge

amounts of time and/or money to compile signatures that serve no useful purpose. The

Constitution forbids this as surely as it would forbid a law restricting ballot access to those who

can and do burn $100,000 in cash in front of the Maryland State House.



                                                  9
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 10 of 18



       How can the defendant misunderstand us so? Because there are in fact quite a number of

cases in which plaintiffs have challenged party recognition standards as too strict, and States

have often prevailed in such cases by pointing to the important state interest of ensuring that

ballot-eligible parties have a “significant modicum of support,” in the oft-repeated words of

Jenness v. Fortson, 403 U.S. 431, 442 (1971). By treating us as if we were making the same

challenge raised in cases like Mathers and McLaughlin, the defendant acquires the advantage of

treating those earlier decisions as if they decided this case. They do not.

       In Mathers, there were two claims raised regarding the total number of signatures

required. The candidate plaintiff, Mr. Mathers, argued first that it was unduly burdensome and

unconstitutional to require him to collect 5,436 signatures by March 16, 1981, three weeks

before the primaries in a special election. 515 F. Supp. at 933. The court agreed, and the Fourth

Circuit affirmed; Mathers was entitled to have his full complement of signatures counted when

he submitted them several weeks later on April 7, 1981. Id. The second claim involved whether

Mr. Mathers could be identified as a Libertarian on the ballot, and this turned not on whether Mr.

Mathers had submitted enough signatures in time to get on the ballot, but on whether the

Libertarian Party had submitted enough signatures in time to requalify as a ballot-eligible party.

Because the Libertarian Party had known of the need to collect signatures since the preceding

November election, the court held that it was reasonable to require 10,000 signatures. 515 F.

Supp. at 937. Significantly, the opinion tells us nothing about how many registered voters might

have been affiliated with the Libertarian Party at the time, for the obvious reason that—as the

defendant informs us—“until 1998, there was no way for a party to retain its State recognition

based on party registration alone.” Opp’n at 6. In other words, our claim in this case—that the

State cannot constitutionally pretend not to know that there are at least 10,000 registered voters



                                                 10
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 11 of 18



who support ballot access for Libertarians when there are 22,464 registered Libertarians in the

State’s files—is a claim that Mathers could not have settled because it could not even have been

raised. (We do not know how many registered voters were affiliated with the Libertarian Party

of Maryland in 1981, but we assure the Court it was nowhere close to 10,000.) Mathers is

completely irrelevant to this case.

        Likewise, in McLaughlin v. North Carolina Board of Elections, as we noted in our

opening memo, the Libertarian Party of North Carolina could not possibly have raised the

argument that we raise here, because there were only 677 registered Libertarians in that party at

the time. Memo at 21 (citing McLaughlin, 65 F.3d at 1220). The other cases cited by the

defendant are similarly inapposite. There is, in fact, no case cited by the defendant that

addresses whether a state may require a party to collect X-thousand signatures when the state

already has more than X-thousand registered party members on file. That is the question this

Court must decide.


        C.      The Defendant Has Not Articulated Any State Interest that Rationally
                Justifies Enforcement of the Signature-Collection Requirement Here.

        The only portion of the Opposition that squarely confronts the argument we are making

is Part I.B.3 (Opp’n at 29-31). There the defendant takes issue with our assertion that the State

already knows that registered Libertarians support ballot access for Libertarians, for two reasons.

Neither is credible.

        First, the defendant argues that we cannot assume that registered Libertarians will support

ballot access for Libertarians; the Opposition concedes this is “possible” but asserts that “it is

also possible that the same voter would decline to sign a new party petition upon learning that

the party had lost its recognition.” Opp’n at 30. Apart from being pure speculation, this is

totally implausible, except perhaps in a trivial sense. Yes, trivially, it is “possible” that a

                                                  11
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 12 of 18



registered Libertarian might decline to sign a new party petition for Libertarians, because lots of

people who support ballot access decline to sign petitions for lots of reasons having nothing to do

with their views on ballot access. They might be worried about giving their address and birth

date information to a stranger outside a grocery store. They might just be in a hurry as they exit

the store. A Libertarian here and there, we concede, might decline to sign because his checkout

experience might have left him emotionally overwrought about the effects of national

agricultural policy on food prices. None of these reasons for declining to sign a petition would in

any way distinguish the meaning of a petition signature from the meaning of a voter affiliation in

the way the defendant hypothesizes.

       If one defines the relevant government interest as “getting 10,000 people to sign a

government form,” then of course the defendant’s argument works but only because it is entirely

circular. But the “important state interest” at stake here is to ensure that there is “some

preliminary showing of a significant modicum of support,” Jenness, 403 U.S. at 442; there is no

important state interest in getting forms signed as such. The defendant’s suggestion that some of

the 22,464 registered Libertarians might “decline to sign” if presented with a new party petition

is therefore totally beside the point as far as any important governmental purpose is concerned.

There is no rational basis for supposing that a group of 22,464 registered Libertarians could

contain fewer than 10,000 registered voters who support Libertarian ballot access. This attempt

at justification by the defendant is best forgotten.

       The defendant’s second argument is that the signature-collection requirement

incorporates an element of recency that is missing from party affiliations, because signatures on

new party petitions must be collected within a two-year period whereas voter affiliations can be

based on registrations made many years ago. Opp’n at 30. But voters who register as



                                                  12
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 13 of 18



Libertarians have every incentive to update their registrations if they no longer support the Party,

because the Libertarian affiliation prevents that voter from participating in the closed primaries

of Maryland’s Democrats and Republicans—or any other party nominating process, for that

matter. See Johnston Decl., Ex. B, at 62 (“You must register with a party if you want to take part

in that party’s primary election, caucus or convention.”).

        The defendant nevertheless argues that only the most recent voter registrations should

count. Picking up on the plaintiffs’ own evidence that there are on average 243 new Libertarian

registrations each month, the defendant calculates that this would only yield 5,832 new

Libertarians in any two-year period, “well short of the required 10,000.” Opp’n at 31. The

primary problem with this undoubtedly inventive argument is that the State does not require any

demonstration of recency from the larger parties. See Md. Code Ann., Elec. Law § 4-103(a)(2)

(granting larger parties continued ballot access based upon their voter registrations without

regard to staleness). The Republicans and Democrats are not required to show that their

affiliations are particularly recent; an affiliation is an affiliation. If the Libertarian Party had

affiliations from about 20,000 more registered voters, no showing of recency would be required

from the Libertarian Party either. Indeed, in 2017, every recognized party in Maryland besides

the Libertarian Party shrank, Johnston Decl. Ex. A, at 10, but the State did not revoke any party’s

recognition on the ground that it had failed to gain new members equal to at least one percent of

all registered voters. In short, recency simply is not a requirement for ballot access generally; it

is only a requirement for petitions. If the State does not require the larger parties to “refresh”

their voter registration affiliations in any way, then it cannot pretend that recency is an important

state interest underlying the ballot access rules.




                                                     13
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 14 of 18



       In addition, it is worth noting that the reason the affiliation decisions of registered voters

are not “refreshed” every two years is because Maryland law expressly restricts the

circumstances under which affiliation decisions can be changed, Md. Code Ann. Elec. Law § 3-

303, and provides that a voter “may not be required to register again unless the voter’s

registration is canceled” for one of the statutorily prescribed reasons set forth in Title 3, Subtitle

5 of the Election Law. Md. Code Ann., Elec. Law § 3-101(f)(2). So it is difficult to see how the

State could justify the application of the signature-collection requirement here by denigrating its

own voter registration data as “stale” when the reason the party affiliations last so long is at least

partly because the State wants it that way. Surely the defendant cannot mean to suggest that it is

permissible for the State to treat the registrations of Libertarians, or of small-party voters

generally, as less durable than affiliations with larger parties, who are exempt from the signature-

collection requirement once they have more than one percent of all registered voters affiliated

with them.

       Finally, we note that despite the attention the Opposition devotes to the history of ballot

access reform in Maryland, and the generous helpings of legislative history material the

defendant has supplied, we find no evidence at all to suggest that the legislature ever had either

of the Opposition’s two imagined justifications in mind. Indeed, we know of no evidence to

suggest that anyone ever thought of this problem until the Libertarian Party found itself in this

position. As we have said many times, the signature-collection requirement is not the iron grip

of totalitarianism nor is it the product of a malevolent will; it simply makes no sense whatsoever

to apply the requirement in our situation.




                                                  14
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 15 of 18



II.    The Plaintiffs Are Likely to Suffer Irreparable Injury Unless this Court Grants
       Preliminary Injunctive Relief.

       Disappointingly, the defendant argues that the Libertarian Party would not be irreparably

harmed by having its name removed from the party affiliation section of the Voter Registration

Application, because the Party could buy a list of all the new voters and mass-mail them. Opp’n

at 31-33. This would be a bad argument even in the heyday of mass mailings; in 2019, it’s

ridiculous.

       Exhibit A to the Johnston Declaration shows that in the four-year cycle from January 1,

2015, to December 31, 2018, there were on average 295,433.5 new voter registrations per year,

or an average of 24,619 per month. We have offered uncontradicted evidence that roughly one

percent of these new registrants choose the Libertarian Party—and of course the one-percent

threshold is significant for the Party’s long-term status under Maryland Election Law. Our

argument for irreparable harm is that if this litigation (already in its second month) were to last

four more months after the Libertarian Party is removed from the VRA, we might lose 1,000 new

registered voters (one percent of 100,000) who would otherwise choose to affiliate with the

Libertarian Party. Of course, if we lose in this Court and the matter goes up on appeal, then the

number of new registered voters lost might grow three- or four-fold.

       The defendant’s response is apparently that we have an adequate remedy in our ability to

send a mass mailing to all of the new voters later—100,000 of them for a four-month litigation;

400,000 of them for a four-month litigation in this Court and a twelve-month appeal. If the

defendant really wishes to persist in the claim that mass-mailing 400,000 Maryland voters and

hoping they’ll respond is an adequate substitute for being in front of the voter’s eyes when they

are already thinking about their party affiliation, we hereby request that they bring a witness to

the hearing who can be examined on this point.


                                                 15
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 16 of 18



III.   The Balance of Equities Favors the Plaintiffs.

       The only potential harm cited by the defendant is that granting us relief “could give rise

to requests for similar treatment by other similarly (and potentially not-so-similarly) situated

parties.” Opp’n at 33. What the defendant does not say, however, is that we have very explicitly

based our claim on the fact that we have 22,464 registered voters; no other political organization

in Maryland (other than the Democrats and Republicans) has as many as 10,000. In short, while

the Maryland Green Party is close to 10,000, there currently are no similarly situated political

parties in Maryland.

       In addition, if we get injunctive relief, it will be because our our constitutional rights

demand it, or at least preliminarily are more likely than not to demand it. If there are other

requests for relief from other parties whose constitutional rights require similar treatment, the

defendant should welcome the opportunity to restore them to their rights. The defendant’s

“burden” of having to obey the Constitution is not a hardship that balances out the plaintiffs’

interest in having their constitutional rights respected.

       It also remains true, as it was when we filed our motion, that it will be literally 100 times

harder to correct an early error in the State’s favor by using the State’s suggested mass mailing

than it would be to correct the opposite error by doing the same mailing only to the one voter in

100 who is likely to register as a Libertarian during the pendency of the litigation.


IV.    Preliminary Injunctive Relief Is in the Public Interest.

       The defendant makes a rather puzzling argument that the temporary injunctive relief we

request would disserve the public interest because it would “mislead thousands of voters with

regard to the recognition status under State law of the Party.” Opp’n at 34. But the Voter

Registration Application already lists not only all the recognized parties but also “Unaffiliated”


                                                  16
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 17 of 18



and “Other,” with a blank for the voter to fill in the name of some party not listed. Neither

“Unaffiliated” nor “Other” is, of course, a recognized party, so the defendant’s argument seems

to prove too much. We know of no law that would prevent the State from listing some of the

most common choices for “other” by name instead of simply leaving a blank.

       In addition, we note that COMAR 33.05.03.07 requires revision of the VRA “as soon as

practicable.” It seems to us to be well within the defendant’s authority to determine that it is

practicable to add a new party at this time, but it is not yet practicable to remove a party with

whom the Administrator of the Board of Elections is in pending litigation, particularly when that

litigation can with diligence and cooperation be resolved by May. It would be far better for the

public as well as the parties if we could get on with that and preserve the status quo in the

meantime.

                                          CONCLUSION
       For all of the foregoing reasons, the plaintiffs ask this Court to enter a preliminary

injunction as soon as possible, preventing the defendant from implementing any change to the

Voter Registration Application (or parallel forms or processes of voter registration or party

affiliation) that would exclude the Libertarian Party as one of the listed options for party

affiliation. A [Proposed] Preliminary Injunction was filed with the Court on January 22.

                                              Respectfully submitted,
                                              /s/ Mark A. Grannis
                                              Mark A. Grannis (Bar No. 19552)
                                              Mark D. Davis (Bar No. 19543)
                                              HARRIS, WILTSHIRE & GRANNIS LLP
                                              1919 M Street, N.W., 8th Floor
                                              Washington, D.C. 20036
                                              Telephone: 202-730-1300
                                              mgrannis@hwglaw.com
                                              mdavis@hwglaw.com
                                              Counsel for Plaintiffs


                                                 17
        Case 1:18-cv-03988-CCB Document 15 Filed 01/30/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2019, I caused a copy of the foregoing to be served

electronically upon the following:


Andrea William Trento
Office of the Attorney General
200 St. Paul Place
Baltimore, MD 21202
atrento@oag.state.md.us


                                             /s/ Mark A. Grannis
                                             Mark A. Grannis (Bar No. 19552)
